Exhibit 10.8

Execution Copy

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (this “Agreement”) is made and
entered into by and between Leon Ekchian (“Mr. Ekchian”), on the one hand, and
Arrowhead Research Corporation (the “Company”), on the other hand. This
Agreement is made with reference to the following facts:

1. Severance Payment. In consideration of the promises and releases set forth
herein, the Company will pay Mr. Ekchian $255,000.00, less all applicable
statutory withholdings and deductions; payable in one lump sum by check or wire
transfer on the eighth day after Mr. Ekchian executes this Agreement (the
“Effective Date”), or, if such day is a day on which national banks are closed,
the following business day.

2. Stock Options. The Company, by vote of its Board of Directors, (i) extends
Mr. Ekchian’s vested options to purchase 50,000 shares of the Company’s Common
Stock (the “Common Stock”) until the close of business on December 31, 2006 (the
“Expiration Date”), and (ii) immediately vests Mr. Ekchian’s unvested options in
the amount of 83,333 shares (700,000/42 * 5) of the Common Stock with an
exercise price of $3.90 per share of Common Stock, which options will be
immediately exercisable as of the Effective Date until the close of business on
the Expiration Date, after which time, these options shall expire and shall not
be exercisable.

3. Expenses; Legal Fees. The Company has reimbursed Mr. Ekchian for all
unreimbursed expenses incurred in his capacity as an officer or director of the
Company on or prior to June 2, 2006, in accordance with the Company’s current
policies and procedures. Mr. Ekchian agrees and acknowledges that he has no
further unreimbursed expenses incurred in his capacity as an officer or director
of the Company. In addition, the Company shall pay Mr. Ekchian a lump sum of
$25,000 for legal fees on the Effective Date.

4. General Release by Mr. Ekchian. Mr. Ekchian, on behalf of himself and his
heirs, spouses and assigns, hereby releases and gives up any and all charges,
controversies, claims, wages, rights, agreements, actions, costs or expenses,
causes of action, obligations, damages, losses, promises and liabilities of
whatever kind or nature (including, but not limited to, back wages and
attorney’s fees), in law or equity or otherwise, whether known or unknown,
suspected or unsuspected, from the beginning of time to the present, which he
may have against the Company and/or any of its respective subsidiaries, parent
companies, divisions, affiliated companies and benefit plans, as well any
current or future employees, managers, officers, directors, owners, attorneys or
other agents of those companies or benefit plans, all of which are referred to
collectively herein as the “Releasees.”

Without limiting the foregoing, Mr. Ekchian hereby generally releases any and
all claims or causes of action he may have against the Releasees including, but
not limited to, any and all claims for breach of contract, breach of promise,
wrongful discharge, unjust dismissal, retaliation, unfair competition,
whistle-blowing, breach of fiduciary duty, breach of the implied covenant of
good faith and fair dealing, defamation, assault, battery, invasion of privacy,
wrongful denial of benefits, intentional and/or negligent infliction of
emotional distress, intentional and/or negligent misrepresentation,
representations made to induce Mr. Ekchian to accept employment with the
Company, fraud, negligence, and any and all other torts; any and all claims for
wages, expenses, mileage reimbursement, severance pay, sick leave, vacation pay,
life insurance, medical insurance, disability insurance or any other benefit of
employment; any and all claims of illegal discrimination or harassment
including, but not limited to, those based upon age, sex, pregnancy, race,
color, religion, national origin, citizenship, veteran status, sexual
orientation, gender, gender orientation, pregnancy, martial status, disability
and/or handicap; and any and all claims or causes of action under the Civil
Rights Act of 1964, 42 U.S.C. Section 2000e et seq. (“Title VII”), as amended by
the Civil Rights Act of 1991, 42 U.S.C. Section 1981 et seq. (1991); the
Americans with Disabilities Act, 42 U.S.C. Section 12101 et seq. (1990);
Sections 503 and 504 of the Rehabilitation Act of 1973; the Age Discrimination
in Employment Act, 29 U.S.C. Section 621 et seq., as amended by the Older
Workers Benefit Protection Act and/or any state counterpart; Executive Order
11141; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
Section 1001 et seq.; Executive Order 11246, as amended; the Sarbanes-Oxley Act
of 2002; the Consolidated Omnibus Budget Reconciliation Act of 1985

 

1



--------------------------------------------------------------------------------

(“COBRA”); Cal-COBRA; the Family and Medical Leave Act; the California Family
Rights Act; the California Fair Employment and Housing Act; the Fair Labor
Standards Act; the California Labor Code; the California Business & Professions
Code; the Federal and California Constitutions; the California Industrial
Welfare Commission Wage Orders and any other local, state or Federal statute,
regulation or ordinance prohibiting illegal discrimination, harassment or
retaliation.

Mr. Ekchian hereby releases all claims described herein through the date he
signs this Agreement, including any alleged injuries or damages suffered at any
time after the date he signs this Agreement by reason of the continued effects
of any alleged discriminatory acts or other conduct which occurred on or before
the date of this Agreement.

5. Release of Age Discrimination Claims. Mr. Ekchian expressly releases all
claims against the Releasees under the Age Discrimination in Employment Act
(ADEA), as amended by the Older Workers Benefit Protection Act, and pursuant to
the advice of his counsel, hereby voluntarily waives the 21-day period in which
to consider this Agreement.

Following the date that Mr. Ekchian signs this Agreement, he shall have a period
of seven (7) days within which to revoke it. Any such revocation must be in
writing and delivered to the President of Arrowhead Research Corporation, 201
South Lake Street, Suite 703, Pasadena, California 91101; and fax no.
626-304-3401. If Mr. Ekchian signs this Agreement and then revokes it within the
seven (7) day revocation period, it will become unenforceable and its offer of
payments to Mr. Ekchian and all other provisions will be null and void.

6. General Release by the Company. Subject to the rights and obligations arising
out of this Agreement, the Company, on behalf of itself and its employees,
representatives, attorneys, agents, successors and assigns, hereby releases,
acquits and forever discharges Mr. Ekchian, and any of his heirs, immediate
family members, successors, assigns, attorneys, accountants, and agents from any
and all charges, controversies, claims, rights, agreements, actions, costs or
expenses, causes of action, obligations, damages, losses, promises and
liabilities of whatever kind or nature, in law or equity or otherwise, whether
known or unknown, suspected or unsuspected, vested or contingent, from the
beginning of time to the present, including but not limited to any claims
arising out of, based upon or relating in any way to Mr. Ekchian’s employment
with the Company or relating to or arising from any alleged act or omission by
Mr. Ekchian. Notwithstanding anything herein to the contrary, this provision
does not preclude the Company from pursuing action against Mr. Ekchian to the
extent, and only if, failure to take any action against Mr. Ekchian would
(i) constitute a breach of any of its directors’ fiduciary duties to any
stockholder, creditor or employee or (ii) be unlawful.

7. Waiver of California Civil Code, Section 1542. The parties agree that the
releases set forth in Sections 4, 5 and 6 above are general releases. The
parties expressly waive any benefits that California Civil Code, Section 1542 or
any other laws, legal decisions and/or legal principles of similar effect might
provide to them now or in the future, and agree that the releases described in
Sections 4, 5 and 6 above extend to all claims, whether or not claimed or
suspected by the parties, subject to the representations and warranties provided
by the parties herein. California Civil Code, Section 1542 (to the extent such
section is applicable) reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

The parties certify that they have read the provisions of California Civil Code,
Section 1542 and acknowledge that the effect and import of those provisions have
been explained to them by their own counsel. The parties further acknowledge and
agree that this waiver of rights under California Civil Code, Section 1542 has
been separately bargained for and is an essential and material term of this
Agreement and, without such waiver, this Agreement would not have been entered
into. The parties understand that the facts with respect to which this Agreement
is given may hereafter prove to be different from the facts

 

2



--------------------------------------------------------------------------------

now known or believed by them, and hereby accept and assume the risk thereof and
agree that this Agreement shall be and shall remain, in all respects, effective
and not subject to termination or rescission by reason of any such difference in
facts.

8. Indemnification. Nothing herein shall in any way limit the Company’s
obligation to indemnify Mr. Ekchian under the Delaware General Corporation Law,
Cal. Labor Code § 2802, and the Company’s Bylaws. In the event any Releasee sues
Mr. Ekchian for any actions arising on or before the Effective Date of this
Agreement, the Company shall indemnify Mr. Ekchian for any expenses incurred as
a result thereof, and immediately advance all attorneys’ fees therefore;
provided, however, the Company will not be responsible for any expenses or fees
of Mr. Ekchian to the extent that such lawsuit is the result of Mr. Ekchian’s
gross negligence, willful misconduct or fraud.

9. Representations and Warranties. Each party herein represents and warrants to
the other that he/it is aware of no other party having an interest in, nor has
he/it assigned, hypothecated or otherwise transferred any interest in the claim
or claims which are the subject of this Agreement, and each party hereby agrees
to indemnify and hold harmless the other party from any and all liability,
claims, demands, obligations, damages, costs, expenses and attorneys’ fees as a
result of anyone asserting such interest, assignment, hypothecation or transfer.
Each signatory additionally warrants that he/it is authorized to enter into and
execute this Agreement on behalf of the party for whom he/it is signing.

10. Return of Property. Mr. Ekchian has previously delivered to the Company, and
is not in possession of any, property, documents or other materials pertaining
to his prior employment with the Company. The Company has previously delivered
to Mr. Ekchian all of his personal property in its possession.

11. Covenant Not to Sue. The parties and their representatives covenant and
agree that they will forever refrain and forbear from bringing, commencing, or
prosecuting any action, lawsuit, claim or claims or proceedings based on,
arising out of, or in connection with any claim, debt or obligation that is
released or discharged herein, including, but not limited to, any claims related
in any way to Mr. Ekchian’s employment with the Company. This provision does not
preclude any party from suing based on anything arising from the respective
obligations and duties, which survive this Agreement. Notwithstanding anything
herein to the contrary, this provision does not preclude the Company from
pursuing action against Mr. Ekchian to the extent, and only if, failure to take
any action against Mr. Ekchian would (i) constitute a breach of any of its
directors’ fiduciary duties to any stockholder, creditor or employee or (ii) be
unlawful.

12. Communications. In response to inquiries directed to the Company’s Chief
Executive Officer or Chief Financial Officer, the Company will confirm
Mr. Ekchian’s job title, annual base salary while at the Company, and his dates
of employment with the Company. It is the Company’s policy to not to comment
further.

13. Non-Disparagement. Mr. Ekchian has not and will not, either directly or
indirectly, make or cause to be made disparaging remarks about the Company or
any Releasee, regardless of whether he believes such statements to be true,
unless required to give testimony pursuant to court order or valid subpoena, or
in connection with a government inquiry, investigation or administrative
proceeding. To the Company’s knowledge, none of its officers, directors or
employees have, either directly or indirectly, made or caused to be made
disparaging remarks about Mr. Ekchian, and the Company has informed each of its
officers, directors and employees of their obligation not to make disparaging
remarks about Mr. Ekchian, either directly or indirectly, regardless of such
officer, director or employee’s belief such statement is true.

14. Confidentiality of Company Information. Mr. Ekchian has and will maintain
the confidentiality of all Company, client, financial and other confidential and
proprietary information that he obtained or to which he had access during his
employment with the Company, and Mr. Ekchian will not use or reveal any such
information for any purpose whatsoever, unless required to give testimony

 

3



--------------------------------------------------------------------------------

pursuant to court order or valid subpoena, or in connection with a government
inquiry, investigation or administrative proceeding.

15. No Other Actions. The parties represent and warrant that there are currently
no administrative proceedings, lawsuits or judicial proceedings of any kind
pending with respect to the subject matter of this dispute where Mr. Ekchian, on
the one hand, and the Releasees, on the other hand, are parties, and the parties
further represent and warrant that they will not commence or cause or seek to
have commenced any such lawsuit, action or proceeding in the future for the
claims released herein. Other than those claims released hereby or otherwise
disclosed to the Company, Mr. Ekchian further represents and warrants that he
has no actual knowledge of any pending claim or proceeding or of any claim or
proceeding threatened, whether orally or in writing, of any kind against the
Company, and/or its affiliates, subsidiaries and parent companies, or any other
company owned in whole or in part by the Company.

16. General Provisions.

a. Nothing in this Agreement shall be construed to prohibit the parties hereto
from providing truthful information under oath or in any investigative, legal or
administrative proceeding.

b. This Agreement constitutes the entire Agreement between the parties hereto
pertaining to the subject matter hereof, and supersedes all prior and
contemporaneous oral and written agreements and understandings of the parties;
there are no warranties, representations or other agreements between the parties
except as expressly set forth herein. No supplementation, modification, waiver
or termination of this Agreement shall be binding unless executed in writing by
the party to be bound thereby, in such party’s sole and absolute discretion.

c. This Agreement was entered into solely to effectuate an economic resolution
of the matters set forth in this Agreement, and nothing herein shall be
construed as an admission by any party of any liability, any such liability
being expressly denied.

d. The negotiations preceding the execution of this Agreement, including,
without limitation, all oral and written communications are confidential, and
neither party hereto may disclose them to any third party, other than immediate
family members, financial advisors, attorneys, so long as they are advised of
the confidential nature of this information, and any appropriate governmental
agency.

e. Each of the parties hereto agrees that he or it will execute and deliver all
such documents and instruments as may be necessary and appropriate to effectuate
the terms hereof.

f. This Agreement may be executed in counterparts and, as so executed, shall
constitute one Agreement binding on all parties. A copy or facsimile of a
signature on this Agreement shall have the same force and effect as an original
ink signature.

g. This Agreement shall inure to the benefit of and shall be binding upon the
respective successors and assigns of each of the parties hereto.

h. Each party shall and will bear its own fees and costs in relation to this
dispute, and in connection with the negotiation and execution of this Agreement,
except as expressly provided herein. However, if any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees, fees and other costs incurred in
that action or proceeding, in addition to any other relief to which it may be
entitled.

i. Each party to this Agreement acknowledges that it has been represented by
independent counsel of its own choice throughout all of the negotiations, which
preceded and resulted in

 

4



--------------------------------------------------------------------------------

the execution of this Agreement. This Agreement shall be construed fairly as to
all parties and not in favor of or against any party regardless of which of the
parties prepared this Agreement, and the parties hereby waive California Civil
Code, Section 1654.

j. The parties agree and acknowledge that if any provision of this Agreement is
determined by a final judgment of a court of competent jurisdiction to be
illegal or unenforceable, such determination shall not affect the balance of
this Agreement, which shall remain in full force and effect as such invalid
provision shall be deemed severable.

k. This Agreement shall be construed under the laws of the State of California.
The exclusive venue for any dispute arising out of this Agreement shall be a
court of competent jurisdiction in Los Angeles County, California.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.

 

Date: August 1, 2006    

By:

  /s/ Leon Ekchian         LEON EKCHIAN Date: August 1, 2006    

ARROWHEAD RESEARCH CORPORATION

   

By:

  /s/ R. Bruce Stewart    

Its: 

  Chief Executive Officer

 

5